Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of                        Sep 15 2014, 9:52 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

LEANNA WISEMAN                                      GREGORY F. ZOELLER
Lawrenceburg, Indiana                               Attorney General of Indiana

                                                    KATHERINE MODESITT COOPER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JEREMIAH LEE COLLINS,                               )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )        No. 21A01-1405-CR-192
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE FAYETTE CIRCUIT COURT
                            The Honorable Beth Butsch, Judge
                              Cause No. 21C01-1304-FB-279


                                        September 15, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Chief Judge
                                           Case Summary

        Jeremiah Lee Collins was convicted of methamphetamine and other drug-related

offenses and sentenced to three years, with six months executed and the remainder

suspended to probation. Approximately six weeks after being released from jail on

probation, Collins was arrested for making methamphetamine in a camper on a remote

farm in Fayette County and had his probation revoked. Collins now appeals the revocation

of his probation, arguing that the State used hearsay to prove that a methamphetamine lab

existed. Finding that the hearsay is substantially trustworthy, we affirm the revocation of

Collins’ probation.

                                  Facts and Procedural History

        In June 2013 Collins pled guilty to Class D felony possession of methamphetamine,

Class D felony possession of a controlled substance, Class A misdemeanor possession of

marijuana, and Class A misdemeanor possession of paraphernalia.                        The trial court

sentenced Collins to an aggregate term of three years, with six months executed and the

remaining two and one-half years suspended to probation. As a condition of Collins’

probation, he was ordered not to commit a new criminal offense.1 Tr. p. 5. Collins was

released from jail on August 14, 2013. Id. at 5, 31. Collins’ probation officer met with

him that day and explained to him the rules of probation, including the condition that he

shall not commit another criminal offense. Id. at 5.




        1
         At the probation-violation hearing, the trial court took judicial notice that when Collins was
sentenced, he would have been advised of the general conditions of probation, which included that he would
not commit another criminal offense and would obey the laws of the United States of America. In addition,
if he committed another offense, his probation could be revoked. Tr. p. 31.
                                                    2
       On September 30, 2013, Detective Scott Phillips of the Connersville Police

Department received a tip from a confidential informant (CI) about a methamphetamine

lab in the western part of the county. Detective Phillips, who was assigned to the Fayette

County RUFF Drug Task Force, had previously worked with this CI about thirty to forty

times and found him to be reliable and credible. The CI told Detective Phillips that he

learned about the methamphetamine lab from Collins and that he had been to the lab, which

was in a camper on a remote farm. In addition, the CI told Detective Phillips that he and

Collins had accompanied an unknown woman that morning to purchase pseudoephedrine,

which was going to be used to cook methamphetamine later that day. The unknown woman

had purchased the pseudoephedrine.        Finally, the CI sent Detective Phillips two

photographs on his cell phone that looked like a methamphetamine lab to Detective

Phillips.

       Based on this information, Detective Phillips obtained a search warrant for the

property. Detective Phillips, three members of the Indiana State Police Laboratory Team,

the Fayette County Sheriff, and the Sheriff’s chief deputy went to the property to execute

the search warrant. The CI had told Detective Phillips that Collins would be there cooking

methamphetamine. Upon their arrival, they found Collins outside the camper wearing a

long, blue latex glove. When Collins saw the police coming, he attempted to flee into a

cornfield, but he was apprehended. The search warrant was executed, and the State Police

Laboratory Team processed and cleaned up the scene. For safety reasons, Detective

Phillips did not enter the camper. The Lab Team told Detective Phillips that there was an

active methamphetamine lab inside in the camper and that it was a one-pot method, which


                                            3
was consistent with the photos that the CI had earlier showed Detective Phillips. The police

arrested Collins, who was the only person found on the property. Detective Phillips spoke

with the property owner, who said that he did not give anyone permission to use his camper

to make methamphetamine.

        The following day, November 1, the State filed a petition alleging that Collins

violated his probation for “committ[ing, among other offenses,] the offense of Dealing in

Methamphetamine . . . in Cause No. 21C01-1310-FB-737.” Appellant’s App. p. 24.

Following a hearing, the trial court found, by a preponderance of the evidence, that Collins

violated the terms of his probation by committing a new felony offense.2 Id. at 36. The

court revoked his probation and ordered him to serve his previously suspended sentence of

two and one-half years in the Department of Correction. Id.

        Collins now appeals the revocation of his probation.

                                          Discussion and Decision

        Collins contends that the evidence is insufficient to prove that he violated his

probation by committing a new criminal offense. Probation is a matter of grace left to trial-

court discretion, not a right to which a criminal defendant is entitled. Prewitt v. State, 878

N.E.2d 184, 188 (Ind. 2007). The trial court determines the conditions of probation and

may revoke probation if the conditions are violated. Id.; see also Ind. Code § 35-38-2-3.


        2
             At the probation-revocation hearing, the trial court stated:

        [T]he Court will find that . . . the State has proven . . . by a preponderance of the evidence,
        which is the standard for a probation violation, that in fact Mr. Collins has violated his
        probation by committing another criminal offense; that offense being more than likely
        manufacturing methamphetamine and also . . . maintaining a common nuisance . . . and
        probably criminal trespass and resisting law enforcement . . . .

Tr. p. 31.
                                                         4
Once a trial court has exercised its grace by ordering probation rather than incarceration,

the court should have considerable leeway in deciding how to proceed. Prewitt, 878

N.E.2d at 188. If this discretion were not afforded to trial courts and sentences were

scrutinized too severely on appeal, courts might be less inclined to order probation to future

defendants. Id. Accordingly, a trial court’s sentencing decisions for probation violations

are reviewable using the abuse-of-discretion standard. Id.

       When the State alleges that the defendant violated his probation by committing a

new criminal offense, the State must prove—by a preponderance of the evidence—that the

defendant committed the offense. Heaton v. State, 984 N.E.2d 614, 617 (Ind. 2013).

       Collins argues that “[n]o one from the lab testified that a meth lab actually existed”

and therefore the State’s case is “based on information from others who did not testify and

who were not cross examined.” Appellant’s Br. p. 3, 5. A probation-revocation hearing is

not equivalent to an adversarial criminal proceeding. Cox v. State, 706 N.E.2d 547, 550

(Ind. 1999), reh’g denied; Bass v. State, 974 N.E.2d 482, 486 (Ind. Ct. App. 2012).

Because probation-revocation procedures are to be flexible, strict rules of evidence do not

apply. Cox, 706 N.E.2d at 550. The scope of the right to confrontation as defined in

Crawford v. Washington, 541 U.S. 36 (2004), does not apply in such proceedings. Bass,

974 N.E.2d at 486. Although hearsay evidence may not be admitted “willy-nilly” in a

probation-revocation proceeding, it is admissible as long as it bears substantial guarantees

of trustworthiness. Id.; see also Reyes v. State, 868 N.E.2d 438, 440 (Ind. 2007), reh’g

denied.




                                              5
       We first note that Collins has waived this issue because he did not object when

Detective Phillips testified at the probation-revocation hearing that the Indiana State Police

Laboratory Team told him that there was an active methamphetamine lab inside the

camper. Waiver notwithstanding, we find that the hearsay evidence was substantially

trustworthy. That is, Detective Phillips testified that the CI told him about a

methamphetamine lab inside a camper on a remote farm in the western part of the county.

In addition, the CI was with Collins when precursors were purchased to be used to cook

methamphetamine later that day. Detective Phillips received two photos on his cell phone

from the CI depicting what appeared to be a methamphetamine lab, and the CI told

Detective Phillips that Collins would be at the property cooking methamphetamine. After

obtaining a search warrant, Detective Phillips located Collins—the only person on the

property—outside the camper wearing a long, blue latex glove. Collins fled but was

captured. The State Police Laboratory Team entered the camper and found a “one pot meth

lab cooking system,” which was consistent with the photos that the CI had sent to Detective

Phillips earlier that day. Tr. p. 29. The Lab Team described the methamphetamine lab as

“active.” Id. at 10. The Lab Team then processed and cleaned up the scene. We find that

the portion of Detective Phillips’ testimony that was hearsay was substantially trustworthy

and supported the court’s finding that Collins violated his probation by dealing in

methamphetamine. Collins’ other arguments—such as the CI was a paid informant,

Collins’ name was not on the pharmacy logs for that day (even though the unidentified

woman was the one who purchased the pseudoephedrine), and the CI’s relationship with




                                              6
Collins was not explored—are merely requests to reweigh the evidence. We therefore

affirm the revocation of Collins’ probation.

       Affirmed.

FRIEDLANDER, J., and MAY, J., concur.




                                               7